Name: Commission Decision (EU) 2018/680 of 2 May 2018 establishing EU Ecolabel criteria for indoor cleaning services (notified under document C(2018) 2503) (Text with EEA relevance. )
 Type: Decision
 Subject Matter: marketing;  miscellaneous industries;  technology and technical regulations;  consumption;  environmental policy
 Date Published: 2018-05-04

 4.5.2018 EN Official Journal of the European Union L 114/22 COMMISSION DECISION (EU) 2018/680 of 2 May 2018 establishing EU Ecolabel criteria for indoor cleaning services (notified under document C(2018) 2503) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Regulation (EC) No 66/2010 lays down rules for the establishment and application of the voluntary EU Ecolabel scheme, which is intended to promote goods and services that have a high level of environmental performance. (2) Regulation (EC) No 66/2010 provides that specific EU Ecolabel criteria are to be established for each product group. (3) The proposal to develop EU Ecolabel criteria for indoor cleaning services was put forward by industry representatives from the professional cleaning sector. On that basis, the Commission initiated and led the development of such criteria. (4) It is appropriate to establish EU Ecolabel criteria for indoor cleaning services with a view to promoting the use of cleaning products and accessories with a low environmental impact, the training of staff in environmental matters, the bases of an environmental management system and the correct sorting of waste. (5) The EU Ecolabel criteria established for indoor cleaning services, as well as the related assessment and verification requirements, should be valid for five years from the date of notification of this Decision, taking into account the innovation cycle for this product group. (6) A code corresponding to the product group is an integral part of the EU Ecolabel registration numbers. For the competent bodies to be able to assign an EU Ecolabel registration number to indoor cleaning services complying with the EU Ecolabel criteria, a code needs to be assigned to that product group. (7) The provisions in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 1. The product group indoor cleaning services shall comprise the provision of routine professional cleaning services, performed indoors in commercial, institutional and other publically accessible buildings and private residences. Areas where cleaning services are performed may include, but are not limited to, office areas, sanitary facilities and publically accessible hospital areas, such as corridors, waiting and break rooms. 2. It shall also comprise the cleaning of glass surfaces that can be reached without the use of any specialised equipment or machines. 3. This product group shall not comprise disinfection activities or cleaning activities taking place on production sites or activities for which the cleaning products are provided by the client. Article 2 For the purposes of this Decision, the following definitions shall apply: (1) routine professional cleaning services means professional cleaning services that are provided at least once a month, with the exception of glass cleaning which shall be considered as routine where it is performed at least once every three months; (2) undiluted cleaning products means products that must be diluted before use and which have a dilution rate of at least 1:100; (3) cleaning accessories means reusable cleaning goods such as cloths, mops and water buckets; (4) microfibre means synthetic fibre finer than one denier or decitex/thread; (5) applicant's premises means the premises where the applicant carries out administrative and organisational tasks linked to their activity; (6) EU Ecolabel indoor cleaning tasks means tasks performed by staff as part of an indoor routine professional cleaning service. Article 3 1. In order to be awarded the EU Ecolabel under Regulation (EC) No 66/2010, a service shall fall within the product group indoor cleaning services as specified in Article 1 of this Decision and shall fulfil the related assessment and verification requirements set out in the Annex to this Decision as well as the following conditions: (a) it complies with all the mandatory criteria set out in the Annex to this Decision; (b) it complies with a sufficient number of the optional criteria set out in the Annex to this Decision in order to score at least 14 points; (c) it is subject to separate accounting records in relation to other services provided by the same operator that do not fall within the scope of this Decision, including other indoor cleaning services that do not fulfil the requirements set out in this Decision. 2. An operator that has been awarded the EU Ecolabel for indoor cleaning services shall not provide other services which are not covered by the EU Ecolabel unless the indoor cleaning services covered by the EU Ecolabel are provided by a sub-division, a subsidiary, a branch or a department of the operator that is clearly distinct from it and keeps separate accounting records. Any other service provided by that operator that falls outside the scope of this Decision, including other indoor cleaning services that do not fulfil the requirements set out in this Decision, shall not be covered by the EU Ecolabel licence for indoor cleaning services and shall not be marketed as such. 3. Where an operator that has been awarded the EU Ecolabel for indoor cleaning services makes use of subcontractors for the provision of such services, these must also hold an EU Ecolabel licence for indoor cleaning services. Article 4 The criteria for the product group indoor cleaning services and the related assessment and verification requirements shall be valid for five years from the date of notification of this Decision. Article 5 For administrative purposes the code number assigned to the product group indoor cleaning services shall be 052 Article 6 This Decision is addressed to the Member States. Done at Brussels, 2 May 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. ANNEX EU ECOLABEL CRITERIA AND ASSESSMENT AND VERIFICATION REQUIREMENTS FOR PRODUCT GROUP INDOOR CLEANING SERVICES FRAMEWORK CRITERIA Criteria for awarding the EU Ecolabel to indoor cleaning services product group: Mandatory criteria Criterion M1: Use of cleaning products with low environmental impact Criterion M2: Cleaning product dosing Criterion M3: Use of microfibre products Criterion M4: Staff training Criterion M5: Basics of an environmental management system Criterion M6: Solid waste sorting at the applicant's premises Criterion M7: Information appearing on the EU Ecolabel Optional criteria Criterion O1: High use of cleaning products with low environmental impact (up to 3 points) Criterion O2: Use of concentrated undiluted cleaning products (up to 3 points) Criterion O3: High use of microfibre products (up to 3 points) Criterion O4: Use of cleaning accessories with low environmental impact (up to 4 points) Criterion O5: Energy efficiency for vacuum cleaners (3 points) Criterion O6: EMAS registration or ISO 14001 certification of the service provider (up to 5 points) Criterion O7: Solid waste management at the cleaning sites (2 points) Criterion O8: Quality of the service (up to 3 points) Criterion O9: Vehicle fleet owned or leased by the applicant (up to 5 points) Criterion O10: Efficiency of laundry washing machines owned or leased by the applicant (up to 4 points) Criterion O11: Ecolabelled services and other ecolabelled products (up to 5 points) Criterion O12: Consumable goods and electric hand air-dryers supplied to the client (up to 3 points) ASSESSMENT AND VERIFICATION The specific assessment and verification requirements are indicated within each criterion. Where the applicant is required to provide declarations, documentation, analyses, test reports, or other evidence to show compliance with the criteria, these may come from the applicant and/or their supplier(s) and/or their subcontractor(s). Competent bodies shall give preference to attestations that are issued by bodies accredited under the relevant harmonised standard for testing and calibration laboratories and checked by bodies that are accredited under the relevant harmonised standard for bodies certifying products, processes and services. Accreditation shall be carried out in line with Regulation (EC) No 765/2008 of the European Parliament and of the Council (1). Information extracted from environmental statements submitted under Regulation (EC) No 1221/2009 of the European Parliament and of the Council (2) may be used as means of proof instead of the attestations mentioned in the previous paragraph. Test methods other than those indicated for each criterion may be used if the competent body assessing the application accepts their equivalence. Competent bodies may require supporting documentation and may carry out independent checks. Competent bodies shall carry out an on-site visit at the applicant's premises and at least one on-site visit of the cleaning service being provided at a cleaning site before the award concession. After being awarded the EU Ecolabel licence, the applicant shall provide periodically to the competent body a list of the cleaning sites where they provide EU Ecolabel cleaning services, indicating the first and final day of activity for each site. The period between notifications of new cleaning sites shall not exceed four months, unless the applicant has not taken on new contracts. The competent body may perform follow-up on-site visits at the applicant's premises or at a cleaning site periodically during the award period. As a pre-requisite, the services shall meet all legal requirements of the country (countries) in which the indoor cleaning services are provided. In particular, the company must be operational and registered, as required by national or local laws and its staff are legally employed and insured. For this purpose, staff shall have a national legal valid written contract, shall be paid at least the national or regional minimum wage set by collective agreements or, in the absence of collective agreements, at least the national or regional minimum wage, and shall have working hours complying with national law. The applicant shall declare and demonstrate that the services are compliant with those requirements by using independent verification or documentary evidence that is without prejudice to the national law on data protection (e.g. copy of a written social policy, copies of contracts, statements of employee's registration in the national insurance system, official documentation/register recording the names and number of employees by the local government's employment inspectorate or agent). Random staff interview may be carried out by competent bodies during on-site visits. MANDATORY CRITERIA Criterion M1  Use of cleaning products with low environmental impact Only products directly used during EU Ecolabel indoor cleaning service tasks are covered by this criterion. Both criteria M1(a) and M1(b) shall be fulfilled by the applicant. M1 (a) EU Ecolabel and other ISO type I label products At least 50 % by volume at purchase of all cleaning products used per year, excluding wet wipes, other pre-moistened products and products used for the impregnation and conservation of mops (during the laundry process), shall have been awarded the EU Ecolabel for hard surface cleaning products in accordance with Commission Decision (EU) 2017/1217 (3) or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States. Assessment and verification The applicant shall provide annual data (commercial name and volume of products) and documentation (including relevant invoices or site inventories) indicating the cleaning products used in the EU Ecolabel indoor cleaning service contracts. Where EU Ecolabel products are used, the applicant shall provide a copy of the EU Ecolabel certificate and/or packaging label showing that it was awarded in accordance with Decision (EU) 2017/1217. Where other ISO type I label products are used, the applicant shall provide a copy of the type I label certificate and/or packaging label. M1(b) Hazardous Substances (i) All products that have not been awarded the EU Ecolabel for hard surface cleaning products or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States shall not contain substances listed in EU Ecolabel Criterion 4(a)(i) for hard surface cleaning products, regardless of concentration. (ii) All products that have not been awarded the EU Ecolabel for hard surface cleaning products or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States shall not contain substances listed in EU Ecolabel criterion 4(a)(ii) for hard surface cleaning products, in amounts higher than those authorised in the criterion. (iii) All products that have not been awarded the EU Ecolabel for hard surface cleaning products or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States shall not be classified and labelled as being acutely toxic, a specific target organ toxicant, a respiratory or skin sensitiser, carcinogenic, mutagenic or toxic for reproduction, or hazardous to the environment, in accordance with Regulation (EC) No 1272/2008 of the European Parliament and of the Council (4), and as interpreted according to the hazard statements listed in the table below. Wet wipes and other pre-moistened products shall comply with this requirement. Restricted hazard classifications and their categorisation Acute toxicity Category 1 and 2 Category 3 H300 Fatal if swallowed H301 Toxic if swallowed H310 Fatal in contact with skin H311 Toxic in contact with skin H330 Fatal if inhaled H331 Toxic if inhaled H304 May be fatal if swallowed and enters airways EUH070 Toxic by eye contact Specific target organ toxicity Category 1 Category 2 H370 Causes damage to organs H371 May cause damage to organs H372 Causes damage to organs through prolonged or repeated exposure H373 May cause damage to organs through prolonged or repeated exposure Respiratory and skin sensitisation Category 1A Category 1B H317 May cause allergic skin reaction H317 May cause allergic skin reaction H334 May cause allergy or asthma symptoms or breathing difficulties if inhaled H334 May cause allergy or asthma symptoms or breathing difficulties if inhaled Carcinogenic, mutagenic or toxic for reproduction Category 1A and 1B Category 2 H340 May cause genetic defects H341 Suspected of causing genetic defects H350 May cause cancer H351 Suspected of causing cancer H350i May cause cancer by inhalation H360F May damage fertility H361f Suspected of damaging fertility H360D May damage the unborn child H361d Suspected of damaging the unborn child H360FD May damage fertility. May damage the unborn child H361fd Suspected of damaging fertility. Suspected of damaging the unborn child H360Fd May damage fertility. Suspected of damaging the unborn child H362 May cause harm to breast fed children H360Df May damage the unborn child. Suspected of damaging fertility Hazardous to the aquatic environment Category 1 and 2 Category 3 and 4 H400 Very toxic to aquatic life H412 Harmful to aquatic life with long-lasting effects H410 Very toxic to aquatic life with long-lasting effects H413 May cause long-lasting effects to aquatic life H411 Toxic to aquatic life with long-lasting effects Hazardous to the ozone layer H420 Hazardous to the ozone layer Assessment and verification: Points (i) and (ii): the applicant shall provide a signed declaration of compliance supported by declarations from suppliers confirming that the listed substances have not been included in the product formulation regardless of concentration or above the specified limits. Point (iii): the applicant shall provide a declaration of compliance supported by the safety data sheets for all products that have not been awarded the EU Ecolabel for hard surface cleaning products or another ISO type I label. Criterion M2  Cleaning product dosing Staff performing EU Ecolabel indoor cleaning tasks shall have access to appropriate dosage and dilution apparatus for the cleaning products used (e.g. automatic dispensers, measuring beakers/caps, hand pumps, sprays), either at the cleaning site or at the applicant's premises. They shall also have access to the corresponding instructions for correct dosage and dilution. Assessment and verification The applicant shall provide a declaration of compliance with this criterion supported by a list of the apparatus provided and the appropriate documentation showing the instructions on the correct dosage and dilution that is provided to the cleaning staff. Criterion M3  Use of microfibre products Only non-disposable textile cleaning accessories directly used during EU Ecolabel indoor cleaning service tasks are covered by this criterion. At least 50 % of the textile cleaning accessories (e.g. cloths, mop heads) used per year shall be made of microfibre. Assessment and verification The applicant shall provide annual data (type and quantities of products) and documentation (including relevant invoices or site inventories) indicating the textile cleaning accessories used and specifying which textile cleaning accessories are made of microfibre. Criterion M4  Staff training The applicant shall make available information, including written procedures or manuals, and training to the cleaning staff performing EU Ecolabel indoor cleaning tasks and to the managers overseeing these cleaning tasks. The training shall cover the following areas, where they are pertinent to the tasks performed by the staff member:  Staff shall be made aware of what the EU Ecolabel is and what the implications are for the cleaning services. Cleaning products:  Staff shall be trained to use the correct product dosage for each cleaning task.  Staff shall be trained to use the correct dilution rate for undiluted cleaning products and to use the appropriate dosage apparatus.  Staff shall be trained on how to store cleaning products appropriately.  The training shall cover the minimisation of the range of cleaning products used as a mean to minimise the risk of overusing and misusing the cleaning products. Energy saving:  Staff shall be trained to use unheated water for diluting products, unless otherwise specified by the product manufacturer.  Where appropriate, staff shall be trained to use the appropriate cycle and temperature for both industrial and household washing machines.  Where appropriate, staff shall be trained to turn off lights when done with their tasks. Water saving:  Staff shall be trained to use microfibre products, where appropriate, to minimise the use of water and cleaning products. Waste:  Staff shall be trained to use durable and reusable cleaning accessories and minimise the use of single use cleaning supplies (e.g. gloves), where this does not compromise staff safety and hygiene requirements.  Staff shall be trained to correctly discard waste water.  Staff shall receive specific training for waste management in order to help them fulfil the requirements set out in criterion M6 and criterion O7, where applicable. Training shall include solid waste management both at the company's premises and at the cleaning sites. Health and safety:  Staff shall be informed on health, safety and environmental issues related to cleaning tasks and encouraged to adopt best practices. This shall include information on:  safety data sheets and handling of chemicals,  ergonomics and applicable national occupational health and safety legislation,  removal, cleaning and storage of reusable gloves (if applicable), and  road safety and eco-driving (applicable to applicants having their own staff responsible for driving within the cleaning service provision). Appropriate training shall be provided to all new permanent and temporary staff within six weeks of starting employment. Staff shall be given an update on all the aspects outlined in this criterion at least once a year. Although this update does not have to be a repeat of the initial training session given to all staff, it shall cover all of the environmental issues listed and ensure that relevant staff are fully aware of their responsibilities. Assessment and verification The applicant shall provide a declaration of compliance with this criterion supported by annual details of the training programme (date and type  initial training or update), its content and information on which staff have followed the training. The applicant shall also provide copies of procedures and staff communication on all training-related issues. The date and type of the staff training shall be recorded as evidence that training updates have taken place. Where training courses are provided as part of an external training scheme, documentation showing participation (e.g. training certificate) and the content of the training may be provided as proof of compliance as long as the topics listed in this criterion are covered. If a company takes over staff, on a permanent or temporary basis, from another cleaning service provider and if the staff have followed training in the previous year, no retraining is required as long as documentation showing participation in a training programme (e.g. training certificate) and the training topics covered can be provided. Criterion M5  Basics of an environmental management system The applicant shall have in place the basic minimum requirements of an environmental management system by implementing the following:  An environmental policy identifying the most relevant direct and indirect environmental impacts and the organisation's policy toward these impacts.  A precise action programme ensuring that the company's environmental policy is applied to the services provided. The action programme shall also set targets for the environmental performance on the use of resources (e.g. reduction in cleaning products used) and actions to reduce the environmental impact. Setting targets and actions shall be supported by the collection of data on the use of resources and other environmental aspects (e.g. waste generation).  An internal evaluation process, which shall take place each year to check the organisation's performance against the targets set out in the action programme. Results from the evaluation shall be used by the organisation's management board to continuously improve performance by updating the environmental policy and the action programme. The environmental policy and the performance of the organisation with regard to the targets set shall be available for consultation by the public at the applicant's premises. Comments and feedback from clients collected by means of a questionnaire or checklist shall be taken into account. Assessment and verification The applicant shall provide a declaration of compliance with this criterion supported by a copy of the environmental policy, action programme, evaluation report and procedures put in place for taking into account client comments and feedback. The evaluation report shall include a list of any corrective actions to be undertaken, and it shall be made available to the competent body as soon as possible after the date of application for the EU Ecolabel. Updated documentation shall be provided upon request by the competent body in order to demonstrate compliance during the award period. Applicants registered with EMAS and/or certified according to ISO 14001, and applicants that are part of an organisation registered with EMAS and/or certified according to ISO 14001, are considered as having fulfilled this criterion if they provide the EMAS registration and/or the ISO 14001 certificate as proof of compliance. Criterion M6  Solid waste sorting at the applicant's premises Only waste generated at the premises of the applicant is covered by this criterion. The applicant shall provide the means for staff to sort solid waste generated at the applicant's premises into the appropriate waste stream categories, to be sent for treatment (e.g. recycling, incineration) or sent to be disposed of in accordance with local or national waste management practices and facilities. Assessment and verification The applicant shall provide a declaration of compliance supported by a description of the different categories of solid waste collected and sorted at the applicant's premises. An indication of the different solid waste streams accepted for further treatment or disposal by the local authorities and/or by private agencies (under relevant contracts) shall also be provided. Criterion M7  Information appearing on the EU Ecolabel The Commission guidelines on the use of the optional label with text box can be found at: http://ec.europa.eu/environment/ecolabel/documents/logo_guidelines.pdf The optional label with text box shall contain the following text: [operator in the sense of Art. 3.2] is actively taking measures to provide indoor cleaning services with reduced environmental impacts through:  the use of ecolabelled cleaning products,  specific staff training,  an environmental management system. Assessment and verification To comply with this criterion the applicant shall provide a declaration of compliance explaining on which support they intend to display the logo. OPTIONAL CRITERIA Criterion O1  High use of cleaning products with low environmental impact (up to 3 points) Only products directly used during EU Ecolabel indoor cleaning service tasks are covered by this criterion. The applicant shall earn points based on the percentage by volume at purchase of all cleaning products used per year, excluding wet wipes and other pre-moistened products, that have been awarded the EU Ecolabel for hard surface cleaning products or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States, as follows:  At least 65 %: 1 point  At least 75 %: 2 points  At least 95 %: 3 points Assessment and verification The applicant shall provide annual data (commercial name and volume of products) and documentation (including relevant invoices or site inventories) indicating the cleaning products used in the EU Ecolabel indoor cleaning service contracts. Where EU Ecolabel products are used, the applicant shall provide a copy of the EU Ecolabel certificate and/or packaging label showing that it was awarded in accordance with Decision (EU) 2017/1217. Where other ISO type I label products are used, the applicant shall provide a copy of the type I label certificate and/or packaging label. Criterion O2  Use of concentrated undiluted cleaning products (up to 3 points) Only products directly used during EU Ecolabel indoor cleaning service tasks are covered by this criterion. The applicant shall earn points based on the percentage by volume at purchase of all cleaning products used per year, excluding wet wipes, other pre-moistened products and products used for the impregnation and conservation of mops (during the laundry process), that have a minimum dilution rate of 1:100, as follows:  At least 15 %: 1 point  At least 30 %: 2 points  At least 50 %: 3 points Assessment and verification The applicant shall provide annual data (commercial name and volume of products) and documentation (including relevant invoices or site inventories) indicating the cleaning products used. For each product, documentation on the dilution rate used shall be provided (safety data sheets, user instructions or other relevant means). If a product can be used at multiple dilution rates, the most commonly used dilution rate, as justified by internal staff instructions, shall be provided. For ready-to-use products the dilution rate shall be marked as one. Criterion O3  High use of microfibre products (up to 3 points) Only non-disposable textile cleaning accessories that are directly used during EU Ecolabel indoor cleaning service tasks are covered by this criterion. The applicant shall earn points based on the percentage of the textile cleaning accessories (e.g. cloths, mop heads) used per year that are made of microfibre, as follows:  At least 65 %: 1 point  At least 75 %: 2 points  At least 95 %: 3 points Assessment and verification The applicant shall provide annual data (type and quantities of products) and documentation (including relevant invoices or site inventories) indicating the textile cleaning accessories used and specifying which textile cleaning accessories are made of microfibre. Criterion O4  Use of cleaning accessories with low environmental impact (up to 4 points) Only cleaning accessories directly used during EU Ecolabel indoor cleaning service tasks are covered by this criterion. O4 (a) Mops (up to 2 points) The applicant shall earn points based on the percentage of mops used per year that have been awarded the EU Ecolabel for Textiles or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States, as follows:  At least 20 %: 1 point  At least 50 %: 2 points O4 (b) Cloths (up to 2 points) The applicant shall earn points based on the percentage of cloths used per year that have been awarded the EU Ecolabel for Textiles or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States, as follows:  At least 20 %: 1 point  At least 50 %: 2 points Assessment and verification The applicant shall provide annual data (type and quantities of products) and documentation (including relevant invoices or site inventories) indicating the cleaning supplies and accessories used in the EU Ecolabel indoor cleaning service contracts. Where EU Ecolabel products are used, the applicant shall provide a copy of the EU Ecolabel certificate and/or packaging label showing that it was awarded in accordance with Commission Decision 2014/350/EU (5). Where other ISO type I label products are used, the applicant shall provide a copy of the type I label certificate and/or packaging label. Criterion O5  Energy efficiency for vacuum cleaners (3 points) Only vacuum cleaners covered by the scope of Commission Delegated Regulation (EU) No 665/2013 (6) are covered by this criterion. Exempted from the scope of that Regulation are wet, wet and dry, robots, industrial, central and battery operated vacuum cleaners and floor polishers and outdoor vacuum cleaners. At least 40 % of the vacuum cleaners (rounded up to the next integer) owned or leased by the applicant and used in the provision of the EU Ecolabel indoor cleaning services shall meet, at the time of purchase, at least the following energy efficiency classes as laid down in Delegated Regulation (EU) No 665/2013:  Class A for vacuum cleaners bought before 1 September 2017,  Class A+ for vacuum cleaners bought after 1 September 2017. Assessment and verification The applicant shall provide documentation demonstrating compliance with the energy class requirements (such as an invoice of vacuum purchase and a product fiche as set out in Annex III to Delegated Regulation (EU) No 665/2013, along with a full list of vacuum cleaners used in the provision of EU Ecolabel services. Criterion O6  EMAS registration or ISO 14001 certification of service provider (up to 5 points) The applicant shall be registered under the Union eco-management and audit scheme (EMAS) (5 points) or certified according to the ISO 14001 standard (3 points). Assessment and verification The applicant shall provide the EMAS registration or ISO 14001 certificate as a proof of compliance with this criterion. Criterion O7  Solid waste management at the cleaning sites (2 points) This criterion is only applicable where the applicant's clients provide the means for cleaning staff to sort waste into relevant solid waste streams and only to the solid waste generated during the EU Ecolabel indoor cleaning service provision (e.g. non-reusable packaging of cleaning products, packaging of consumable goods) and the solid waste pre-sorted (e.g. by the staff of the client) at the cleaning sites. Cleaning staff shall sort the solid waste generated during the service provision and dispose of the sorted and pre-sorted waste in the appropriate containers inside or in the vicinity of the cleaning sites. This shall be done wherever the clients provide the means (e.g. waste containers for distinct solid waste streams) for the sorted waste streams to be sent for treatment (e.g. recycling, incineration) or sent to be disposed of in accordance with local or national waste management practices and facilities and/or relevant contracts with recycling services. Assessment and verification The applicant shall provide a declaration of compliance along with a description of the different solid waste streams accepted by the local authorities and/or relevant contracts with recycling services for each of the cleaning sites concerned. Criterion O8  Quality of the service (up to 3 points) Applicants shall earn 2 points if they fulfil the requirements set out below or 3 points if they hold the ISO 9001 or Nordic INSTA 800 certifications. The applicant shall have appointed a service manager and put in place procedures for monitoring, assessing and improving cleaning quality, as described below. The manager may be the facility manager, a foreman/woman, or a coordinator nominated to organise and supervise cleaning. The applicant shall put in place:  procedures for monitoring, assessing and improving the cleaning tasks carried out by the applicant (detailed below),  measures to improve cleaning quality based on, for example, responses to customer satisfaction surveys. Additionally, the applicant shall draft written instructions, signed by the applicant's management team, that cover the job tasks to be carried out by the service. Those written instructions shall be provided to the cleaning staff and made available for consultation at the applicant's premises and/or cleaning sites. These written job instructions shall include the following as a minimum:  description of the task (e.g. office, sanitary, windows cleaning),  quality (e.g. expected cleanliness, standardised checklist),  frequency (e.g. once per week),  objects to be cleaned (e.g. table, chair, sink),  methods applicable (e.g. equipment and method used for cleaning different areas or objects). Assessment and verification The applicant shall provide the ISO 9001 or INSTA 800 certificate or a declaration of compliance supported by:  a document identifying the manager responsible for the compliance with this criterion (an organisational chart may be used to describe the organisational structure of the applicant and identify the manager),  company documents showing the procedures linked to cleaning quality. Note: In case these procedures are compliant with the requirements of EN 13549 (cleaning services, basic requirements and recommendations for quality measuring systems) and/or a regional standard for quality management (e.g. INSTA800: Cleaning quality  measuring system for assessment and rating of cleaning quality), the applicant may provide the certificate of compliance,  the written job instructions, signed by the applicant's management team covering the job tasks that form part of the service provision. Criterion O9  Vehicle fleet owned or leased by the applicant (up to 5 points) Only the vehicle fleet owned and/or leased by the applicant and used in the provision of the EU Ecolabel indoor cleaning service tasks is covered by this criterion. The vehicles may include human-powered vehicles (cargo-bikes), human-powered vehicles with electric assist (e-cargo-bikes), light passenger or commercial vehicles used by managers, supervisors, cleaning staff, inspectors and any other person taking part in some aspect of the provision of the cleaning service. Sub-criterion O9(a) also covers hybrid vehicles but not electric vehicles. Sub-criterion O9(b) covers zero emission vehicles. Privately owned vehicles that are used in the provision of the service are not covered by this criterion. O9 (a) Vehicles meeting European emission standard Euro 6 (1 point) At least 50 % of the vehicles (rounded up to the next integer) owned or leased by the applicant and used in the provision of the EU Ecolabel indoor cleaning service tasks shall meet the European emission standard Euro 6 for light passenger and commercial vehicles. Assessment and verification The applicant shall provide the relevant documentation showing which vehicles are used in the provision of the cleaning services, that they are owned or leased by the applicant, and shall indicate which vehicles meet the standard Euro 6. The vehicles' public registration can be used as proof of compliance, along with the certificate of conformity. O9 (b) Zero emission vehicles (2 points) At least 10 % of the vehicles (rounded up to the next integer) owned or leased by the applicant and used in the provision of the EU Ecolabel indoor cleaning service tasks shall be zero emission vehicles as determined by new European driving cycle (NEDC) tests as described in Regulation (EC) No 715/2007 of the European Parliament and of the Council (7), human-powered vehicles (cargo-bikes) or human-powered vehicles with electric assist (e-cargo-bikes). Assessment and verification The applicant shall provide the relevant documentation showing which vehicles are used in the provision of the EU Ecolabel indoor cleaning services, that they are owned or leased by the applicant, and shall indicate which vehicles are zero-emission. The vehicles' public registration can be used as proof of compliance, along with manufacturer documentation showing the NEDC test results. O9 (c) Company transport plan (2 points) The provider shall draw up a company transport plan to minimise fuel consumption, provide a target for fuel consumption reduction (per cleaning site) and have annual maintenance records for the vehicle fleet. Assessment and verification The applicant shall provide a copy of the company transport plan, the latest target for fuel consumption reduction and the annual fuel consumption evolution based on number of cleaning sites. The applicant shall provide a copy of the maintenance plan for the vehicle fleet. Vehicle service records may be used as proof of compliance. Criterion O10  Efficiency of laundry washing machines owned or leased by the applicant (up to 4 points) This criterion only applies to washing machines owned or leased by the applicant, either located at the applicant's premises or cleaning sites, to launder cloths, mops and staff uniforms used as part of the EU Ecolabel indoor cleaning service provision. Sub-criterion O10(a) is only applicable if household washing machines are used that are covered by Commission Delegated Regulation (EU) No 1061/2010 (8), as well as Commission Regulation (EU) No 1015/2010 (9). O10 (a): Energy label (up to 2 points) The applicant shall earn points based on the percentage of the household washing machines (rounded up to the next integer) complying with EU Energy Label rated class A++ or A+++ for energy efficiency under Delegated Regulation (EU) No 1061/2010, as follows:  At least 50 % of A++ machines: 1 point  At least 90 % of A++ machines: 2 points  At least 50 % of A+++ machines: 2 points O10 (b): Water efficiency (2 points) Household machines: the water consumption of the household laundry washing machines, owned or leased by the applicant, shall be lower or equal to the benchmarks for water consumption set out in Annex IV to Regulation (EU) No 1015/2010. The benchmarks are measured according to EN 60456, using the standard washing cycle (60 °C cotton programme). Product sub-group Water consumption: [litres/cycle] Household washing machines with a rated capacity of 3 kg 39 Household washing machines with a rated capacity of 3,5 kg 39 Household washing machines with a rated capacity of 4,5 kg 40 Household washing machines with a rated capacity of 5 kg 39 Household washing machines with a rated capacity of 6 kg 37 Household washing machines with a rated capacity of 7 kg 43 Household washing machines with a rated capacity of 8 kg 56 AND Commercial washing machines: the water consumption of commercial washing machines owned or leased by the applicant shall be lower than or equal to 7 l per kg of laundry washed. Assessment and verification The applicant shall provide annual data (list of all household washing machines owned and used to launder cloths, mops and staff uniforms used as part of the EU Ecolabel indoor cleaning service provision) and documentation indicating the energy efficiency class for the existing household laundry washing machines. Product fiches in accordance with Annex II to Delegated Regulation (EU) No 1061/2010 may be used as proof of compliance with this requirement. In the case that the documentation mentioned above is not available, compliance with criterion O10(b) may be shown by providing documentation on the total annual water consumption. In this case a total of 220 standard washing cycles per year shall be assumed. Criterion O11  Ecolabelled services and other ecolabelled products (up to 5 points) This criterion applies to the use of ecolabelled services and/or products, defined as services and/or products that are not directly used in the provision of EU Ecolabel indoor cleaning services but are used to support the everyday business operations of the applicant that refer to the EU Ecolabel indoor cleaning services provided. These can include, but are not limited to, services (e.g. laundry and car washing) outsourced by the applicant to a third party. They can cover products such as laundry detergents, dishwasher detergents or copying paper. O11 (a) Ecolabelled services (up to 2 points) 100 % of a service type is outsourced to a provider that has been awarded the EU Ecolabel or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States for that service (1 point for each service, up to a maximum of 2 points in total) O11 (b) Ecolabelled products (up to 3 points) 100 % of product units of a product group have been awarded the EU Ecolabel or other EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States (0,5 point for each product group, up to a maximum of 3 points total) Note: Ecolabelled products as cloths and mops, and consumable goods supplied as part of contract to clients fall outside the scope of this criterion. For this sub-criterion, a product group is considered to be as defined by EU Ecolabel criteria or other ISO type I label criteria (e.g. paper products, laundry detergents, textiles). Assessment and verification O11(a) The applicant shall provide appropriate evidence of an ISO type I label certification held by the outsourced service(s), along with the relevant invoices. O11(b) The applicant shall provide data and documentation (including relevant invoices) indicating the quantities of such products used and a copy of the relevant EU Ecolabel or ISO type I label certificates and/or packaging labels. Criterion O12  Consumable goods and electric hand air-dryers supplied to the client (up to 3 points) This criterion only applies if the applicant is responsible for supplying consumable goods to be used at the cleaning sites in at least one contract for EU Ecolabel cleaning services. Only consumable goods and electric hand dryers supplied as part of these contracts are covered by this criterion: O12 (a) Hand soaps (1 point) At least 70 % of hand soaps, by volume of hand soaps supplied per year, shall have been awarded the EU Ecolabel for rinse-off cosmetics in accordance with Commission Decision 2014/893/EU (10), or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States. O12 (b) Paper goods (1 point) At least 90 % of consumable paper goods (personal hygiene and absorbent paper), by weight or volume supplied per year, as appropriate, shall have been awarded the EU Ecolabel for tissue paper in accordance with Commission Decision 2009/568/EC (11), or another EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States. O12(c) Textile towel rolls (1 point) At least 50 % of textile towel rolls, by number of rolls supplied per year, shall have been awarded the EU Ecolabel for textile products in accordance with Commission Decision 2014/350/EU or another EN ISO 14024 type I ecolabel for textile products or fabric towels supplied in towel dispensers that is nationally or regionally officially recognised in the Member States. O12(d) Electric hand dryers (1 point) All electric hand dryers supplied and maintained by the applicant shall have proximity sensors or have been awarded an EN ISO 14024 type I ecolabel that is nationally or regionally officially recognised in the Member States. Assessment and verification The applicant shall indicate for each EU Ecolabel services contract whether or not they include the provision of consumable goods, annual data (commercial name and weight, volume or number of pieces) and documentation (including relevant invoices or site inventories) indicating the consumable goods supplied. Where EU Ecolabel products are used, the applicant shall provide a copy of the EU Ecolabel certificate and/or packaging label showing that it was awarded, as the case may be, in accordance with:  Decision 2014/893/EU,  Decision 2009/568/EC,  Decision 2014/350/EU. Where other ISO type I label products are used, the applicant shall provide a copy of the type I label certificate and/or packaging label. For electric hand dryers, the applicant shall provide documentation demonstrating how the requirements are fulfilled (e.g. packaging label or technical information showing the presence of an ISO type I label certificate or proximity sensors). (1) Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products and repealing Regulation (EEC) No 339/93 (OJ L 218, 13.8.2008, p. 30). (2) Regulation (EC) No 1221/2009 of the European Parliament and of the Council of 25 November 2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS), repealing Regulation (EC) No 761/2001 and Commission Decisions 2001/681/EC and 2006/193/EC (OJ L 342, 22.12.2009, p. 1). (3) Commission Decision (EU) 2017/1217 of 23 June 2017 establishing the EU Ecolabel criteria for hard surface cleaning products (OJ L 180, 12.7.2017, p. 45). (4) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (OJ L 353, 31.12.2008, p. 1). (5) Commission Decision 2014/350/EU of 5 June 2014 establishing the ecological criteria for the award of the EU Ecolabel for textile products (OJ L 174, 13.6.2014, p. 45). (6) Commission Delegated Regulation (EU) No 665/2013 of 3 May 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of vacuum cleaners (OJ L 192, 13.7.2013, p. 1). (7) Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 171, 29.6.2007, p. 1). (8) Commission Delegated Regulation (EU) No 1061/2010 of 28 September 2010 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to energy labelling of household washing machines (OJ L 314, 30.11.2010, p. 47). (9) Commission Regulation (EU) No 1015/2010 of 10 November 2010 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for household washing machines (OJ L 293, 11.11.2010, p. 21). (10) Commission Decision 2014/893/EU of 9 December 2014 establishing the ecological criteria for the award of the EU Ecolabel for rinse-off cosmetic products (OJ L 354, 11.12.2014, p. 47). (11) Commission Decision 2009/568/EC of 9 July 2009 establishing the ecological criteria for the award of the Community Eco-label for tissue paper (OJ L 197, 29.7.2009, p. 87).